Title: To George Washington from Arthur St. Clair, 3 November 1781
From: St. Clair, Arthur
To: Washington, George


                  
                      3 November 1781
                  
                  General Greenes Army, by the Return, including
                  The Cavalry & Artillery amounts to 2719 Waynes & Gists Brigades to2112The Cavalry & Virginia Infantry, suppose 5005331The Cloth in Gerlach’s Invoice will make,Coats & Vests for899Uniforms made420With Genl Greene17003119 deficient2212 CoatsThe Linnen in that Invoice will makeof Shirts4398There are made Shirts 3484746. deficient.495 ShirtsIn the general Return of CloathingPairsThere are of Shoes7241There has been spend since it wasmade to the two Brigades & the Cavalry1242remains5999 pairswhich is something more than a pair to each Man.  some have also been issued to the Troops going to the Northward.
                  The Linnen Overalls & hunting Shirts are so trifling in number that they are immaterial to either Army,  The red Flannel will be wanted in lieu of Blankets of which there are none; and Baylors and Whites Regiments are entirely without.
                  from the above View it appears there is little or nothing in the Hands of the Clothier but what is wanted for the Southern Army and as much Linnen should be added from Oaksleys as will make up the number of Shirts compleat to one a Man at least.
                  
                     Ar. St Clair
                  
               